Title: From Thomas Jefferson to Thomas Pinckney, 5 March 1795
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Monticello Mar. 5. 1795.

The bearer hereof, Mr. Christie, a member of Congress for Maryland, proposing to visit London, I take the liberty of introducing him to you. The confidence of his country, evidenced in their election of him to take care of their federal interests, would sufficiently testify his merit to you. To this permit me to add that of my friends who serve with him in Congress, who enable me to assure you that the worthiness of his character will do full justice to whatever attentions and civilities you may be kind enough to shew him. It will not lessen his value in your eye to be assured that he is entirely orthodox in his republicanism, a distinction of value here where there is some leaning towards a British constitution.
To save you the trouble of another letter, I take the liberty with Mr. Christie as well as yourself, of solliciting you to procure me some seed of the winter vetch or tare, so much cultivated in the English farms, and which, unknown here as yet, will fill with considerable value some intervals of time and space in our farms, both as fodder for animals, and manure for the lands. I specify below the two kinds which I shall be glad to recieve, in the terms in which any seedsman will find them distinguished in Millar’s Gardener’s dictionary. There are always ships bound from London to Richmond which will furnish a conveyance to me. This being a common produce of the farms, the cost of the little necessary to put me in seed, will not merit an apology to you. I have the honor to be with great & sincere esteem & respect Dear Sir Your friend & servt

Th: Jefferson



Vicia biennis, from Siberia. The 4th. Species enumberated by Millar. Vicia Sativa, his 5th. species. I should be glad of the variety with white seeds.

